—In an action to recover damages for medical malpractice, etc., the defendant Richard Legouri appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Baisley, J.), entered February 6, 2002, as denied that branch of his motion which was for summary judgment dismissing the cause of action sounding in medical malpractice insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
In opposition to the appellant’s prima facie showing of entitlement to judgment as a matter of law, the plaintiffs submitted, inter alia, the affirmation of a board-certified surgeon raising a triable issue of fact as to whether the appellant committed medical malpractice (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]).
The plaintiffs’ contention that their cause of action asserting lack of informed consent should be reinstated is not properly before this Court. Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.